         Case 1:15-cv-09300-LGS Document 493 Filed 02/06/20 Page 1 of 1


                                              Law Offices
                                                  of

                                  Lingel H. Winters
                                   A PROFESSIONAL CORPORATION
                                      388 Market St. Suite 1300
                                    San Francisco, California 94111
                                            (415) 398-2941


                                         February 6, 2020

BY ECF


The Honorable Lorna G. Schofield
U.S.D.C. Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:      Nypl v JPMorgan Chase & Co.; No. 15-cv-9300 LGS (S.D.NY.)
                Request for Extension of Time in Amended Civil Case
                Management Plan and Scheduling Order

Dear Judge Schofield,

       Plaintiffs’ expert advises that he is scheduled to attend and standby for two trials in other
matters, which are scheduled for February 10, 2020 through March 13, 2020, a period of 33
days. Plaintiffs respectfully request a 33-day extension of time from March 27, 2020 to April 30,
2020 to serve their motion for class certification and expert report.

                                      Respectfully submitted,

                                      ALIOTO LAW FIRM


                                      By: /s/ Joseph M. Alioto
                                      Attorneys for Plaintiffs


                                      LAW OFFICES OF LINGEL H. WINTERS P. C.


                                      By: /s/ Lingel H. Winters
                                      Attorneys for Plaintiffs

cc: All Counsel by ECF




                                                  1
